Per Curiam. Appellant William Terry, by his attorney, has again filed for a rule on the clerk. In a per curiam opinion issued March 16, 1981, we denied a similar motion. His attorney, E. Alvin Schay, has attached an affidavit admitting that the record was tendered late due to a mistake on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our per curiam opinion dated February 5, 1979, 265 Ark. 964, In Re: Belated Appeals in Criminal Cases. A copy of this opinion will be forwarded to the Committee on Professional Conduct.